Citation Nr: 1541712	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-00 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus or in-service herbicide exposure.

2.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1971 to April 1973, including in the Republic of Vietnam.  He also had additional unverified U.S. Navy Reserve and U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus or in-service herbicide exposure.  The Veteran disagreed with this decision in October 2009.  He perfected a timely appeal in January 2010.

In an April 2015 rating decision, the RO denied the Veteran's claims for a disability rating greater than 50 percent for PTSD, a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity, a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity, a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity, a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity, and entitlement to a TDIU.  The Veteran disagreed with this decision in August 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for obstructive sleep apnea  and entitlement to a disability rating greater than 20 percent for diabetes mellitus have been raised by the record in an August 2015 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred hypertension during active service.  He specifically contends that either his service-connected diabetes mellitus or in-service herbicide exposure while in Vietnam caused or contributed to his current hypertension.  He also contends that his service-connected PTSD and peripheral neuropathy in all of his extremities are all more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for hypertension, the Veteran contends that he was exposed to herbicides when he was sent to Da Nang, Vietnam, to repair a Navy jet fighter while on active service.  His DD 214 shows that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  It also states that the Veteran "served in Vietnam after 05 AUG 1964."  The Veteran's service personnel records indicate that he was a U.S. Navy airman aboard U.S.S. AMERICA from July 1972 to February 1973 while this ship operated in the contiguous waters of Vietnam "outside the geographical limits of the Republic of Vietnam but contributing direct combat support to the Republic of Vietnam Armed Forces."  The Veteran also qualified as a Plane Captain in F4 aircraft.  He submitted a sworn affidavit from the former Commanding Officer (CO) of his squadron aboard U.S.S. AMERICA in which the former CO states that the Veteran was sent to Da Nang, Vietnam, to repair a downed plane while they both served in the same fighter squadron; there are several other affidavits from the Veteran's former shipmates to the same effect.  In response to a request from the RO for verification of Vietnam service, the National Personnel Records Center in St. Louis, Missouri (NPRC) stated in July 2003 that there was "no conclusive proof of [the Veteran] physically being in-country" although the Veteran's U.S. Navy ship was credited with multiple periods of Vietnam service while he was onboard.  Having reviewed the record evidence, the Board finds it reasonable to infer that the Veteran's active service involved "duty or visitation in the Republic of Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Because the Board has concluded that the Veteran had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The record evidence does not address the contended etiological relationship between the Veteran's hypertension and active service, however.  The Board notes in this regard that, following VA examination in May 2010, the VA examiner opined that it was less likely than not that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  The May 2010 VA examiner was not asked to provide and did not provide any opinion concerning the contended etiological relationship between the Veteran's hypertension and in-service herbicide exposure, however.  See also 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  The VA examiner also did not provide a rationale for finding that the Veteran's hypertension was not aggravated by diabetes mellitus.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for an appropriate examination and another medical opinion should be obtained.

With respect to the Veteran's increased rating claims for PTSD and for peripheral neuropathy in all of his extremities and his TDIU claim, as noted in the Introduction, the AOJ denied all of these claims in an April 2015 rating decision.  As also noted in the Introduction, the Veteran disagreed with this decision in August 2015.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his service representative on any of these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, these claims are remanded to the AOJ for the issuance of an SOC.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claims of entitlement to a disability rating greater than 50 percent for PTSD, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity, entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity, and entitlement to a TDIU.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

(a) Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension is related to active service or any incident of service to include presumed in-service herbicide exposure.  In forming his or her opinion, the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.  

(b)  In light of the May 2010 VA examination conclusion that the Veteran's hypertension was not aggravated by his diabetes, the examiner is asked to provide a supporting rationale for the conclusion drawn.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

